DENSON, J.
The plaintiff having testified that the fencing destroyed belonged to him, it was the defendant’s right to discredit such evidence by proof of admissions made by the plaintiff tending to show that the *212fencing did not belong to Mm. WMle tbe written agreement offered in evidence was made between tbe Mobile & Birmingham Railway Oompainy (acting through a receiver) and the plaintiff, yet the evidence tended to show that the defendant held in succession to that company and that the fencing destroyed was the fencing referred to in the agreement; and the agreement contains statements which may be construed as being inconsistent and in conflict with the testimony of the plaintiff, both in respect to the ownership and the location of the fencing. In this view, the specific objections of irrelevancy and immateriality, interposed to the agreement, are untenable, and the court committed reversible error in sustaining them.
It is here for the first time insisted by the appellee that there was no offer to prove the execution of the written agreement, and that it was a copy — not the original agreement — and that, therefore, the court properly refused to admit it. When specific objections to proposed evidence are made, all others are waived. — 8 May-field’s Digest, p. 55, section 2742 1-2. If the objections argued here for the first time had been made on the trial, it is fair to presume that the defendant would have met them with supplementary evidence. At least, an opportunity would have been afforded it to do so.
It is unnecessary to consider the ground of error covering the refusal of the court to give the charge requested by the defendant/ as the evidence on another trial may be different. For the error pointed out, the judgment appealed from is reversed, and the cause is remanded.
Reversed and remanded.
Tyson, C. J., and Dowdell, and Anderson, JJ., concur.